Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
26, 2013.




                                 In The

                  Fourteenth Court of Appeals

                           NO. 14-13-00071-CV

       LIZZIE J. LOVALL, INDIVIDUALLY; KEITH L. SHAW;
   INDIVIDUALLY: KENNETH L. YOUNG; INDIVIDUALLY; KIM L.
                 SHAW, INDIVIDUALLY, Appellants

                                   V.
   HARRIS COUNTY, TEXAS, INDIVIDUALLY, OFFICIALLY AND
    VICARIOUSLY; MAY WALKER, CONSTABLE, PRECINCT 7,
INDIVIDUALLY; RUTH MCDUGLE, INDIVIDUALLY; DARLA TURNER,
 INDIVIDUALLY; JOHN K. GEORGE, OFFICIALLY, INDIVIDUALLY;
       GOW-MING CHAO, INDIVIDUALLY; ET AL, Appellees

                 On Appeal from the 190th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2011-23410

               MEMORANDUM                  OPINION


     This is an attempted appeal from an order signed December 27, 2012.
Appellants Lizzie Lovall, Keith L. Shaw, Kenneth L. Young, and Kim L. Shaw
filed suit against Harris County, Texas, May Walker, Ruth McDugle, Darla Turner,
John K. George, Gow-Ming Chao, and Chia-Li Chao. On August 21, 2012, the
trial court dismissed appellants’ case against all parties. On October 23, 2012, the
trial court granted appellants’ motion to vacate the dismissal except as to Gow-
Ming Chao and Chia-Li Chao. Appellants filed a motion to reinstate their cases
against Gow-Ming Chao and Chia-Li Chao, which was denied on December 27,
2012. On November 28, 2012, the trial court granted a motion for summary
judgment filed by Harris County, May Walker, Darla Turner, and Ruth McDugle.
On January 22, 2013, appellants filed a notice of appeal seeking to appeal “the
Court’s Dismissal Order.” After the partial grant of the motion to vacate, and the
summary judgment, there remain outstanding causes of action against John K.
George.

      Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be
appealed only if permitted by statute. Bally Total Fitness Corp. v. Jackson, 53
S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266,
272 (Tex. 1992) (orig. proceeding).

      On February 18, 2013, appellees filed a motion to dismiss the appeal for
want of jurisdiction because causes of action remain against defendant John K.
George. The record supports appellees’ motion.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Frost, Brown, and Busby.

                                         2